 1   ROBERT GOLDSTEIN (SBN 184226)
     EDUARDO GONZALEZ (SBN 123929)
 2   Law Offices of Robert L. Goldstein
     100 Bush Street #501
 3   San Francisco, CA 94104
     Phone: (415) 391-8700
 4   Fax: (415) 391-8701
 5   Attorney for Debtors
     KRIKORIAN
 6
 7
 8                            UNITED STATES BANKRUPTCY COURT
 9                            NORTHERN DISTRICT OF CALIFORNIA
10                                      OAKLAND DIVISION
11
     In re                                        )       Case No.: 18-42850 RLE 11
12                                                )
                                                  )
13   HAIG ARAM KRIKORIAN                          )       Chapter 11
     CYNTHIA LALIME KRIKORIAN                     )
14                                                )       EX PARTE MOTION TO EXTEND TIME
                                                  )       TO FILE
15                                                )
                         Debtors.
                                                  )
16                                                )
                                                  )       Judge: Hon. Roger L. Efremsky
17                                                )       Place: U.S. Bankruptcy Court
                                                  )              1300 Clay Street
18                                                )
                                                  )              Oakland, CA 94612
19                                                )
                                                  )
20                                                )
                                                  )
21                                                )
22
23           TO THE HONORABLE ROGER L. EFREMSKY, UNITED STATES BANKRUPTCY

24   JUDGE:
25           Haig Aram and Cynthia Lalime Krikorian (“Debtors”), through their attorney Robert L.
26
     Goldstein, move this Court for an order granting an extension of time, pursuant to Bankruptcy
27
28
                                                      1

                              EX PARTE MOTION TO EXTEND TIME TO FILE


Case: 18-42850     Doc# 15    Filed: 12/14/18   Entered: 12/14/18 12:35:25         Page 1 of 2
     Rule (B.R.) 1007 and 9006, to file all outstanding schedules, statements and all other required
 1
 2   documentation required to complete Debtors bankruptcy petition.

 3          The above-entitled case was commenced on December 3, 2018 by the filing of an
 4
     emergency voluntary petition under Chapter 11. At the time of filing Debtors filed the required
 5
     Voluntary Petition, Statement of Social Security Number, Creditor Matrix, and Certificate of
 6
 7   Credit Counseling. However, Debtors have had difficulty collecting all financial information

 8   required to complete the filing. At this time, Debtors are working to organize and disclose all
 9   accurate information. Debtors hopes to file outstanding schedules, statements and documents
10
     within the next 30 days, due to the coming holidays, and will thereafter complete filing
11
     requirements on or before January 14, 2019.
12
13          WHEREFORE, Debtors respectfully requests that the Court extend the time period to file

14   the remaining schedules, statements and all other documents to January 14, 2019.
15
16
     Date: December 14, 2018                                   /s/ Robert L. Goldstein
17                                                             Robert L. Goldstein
18                                                             Attorney for Debtor

19
20
21
22
23
24
25
26
27
28
                                                     2

                               EX PARTE MOTION TO EXTEND TIME TO FILE


Case: 18-42850     Doc# 15     Filed: 12/14/18     Entered: 12/14/18 12:35:25     Page 2 of 2
